Exhibit 10.4

[Form for SVPs]

AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT AMONG

ESB FINANCIAL CORPORATION, ESB BANK

AND                     

This AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”), dated
as of the 20th day of November 2012, is among ESB Financial Corporation (the
“Corporation”), ESB Bank, a Pennsylvania chartered savings bank and a wholly
owned subsidiary of the Corporation (the “Bank”), and                         
(the “Executive”). Any reference to the “Employers” shall mean both the
Corporation and the Bank, and any reference to an “Employer” shall mean either
the Corporation or the Bank, as the context requires.

WITNESSETH:

WHEREAS, the Executive is presently an officer of the Employers, and the
Executive and the Employers have previously entered into a change in control
agreement dated November 21, 2006, as amended and restated as of November 20,
2007 (the “Prior Agreement”);

WHEREAS, the Employers desire to amend and restate the Prior Agreement in order
to update and revise the agreement in several respects;

WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive agreeing to remain in the employ
of the Employers, the parties desire to specify the severance benefits which
shall be due the Executive in the event that his employment with the Employers
is terminated under specified circumstances;

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Annual Compensation. The Executive’s “Annual Compensation” for purposes of
this Agreement shall be deemed to mean the highest level of base salary and cash
bonus paid to the Executive by the Employers or any subsidiary thereof during
any of the three calendar years ending prior to the calendar year in which the
Date of Termination occurs, provided that the highest base salary and the
highest cash bonus may be paid in separate years.

(b) Cause. Termination by the Employers of the Executive’s employment for
“Cause” shall include termination because of personal dishonesty, incompetence,
willful



--------------------------------------------------------------------------------

misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order.

(c) Change in Control. “Change in Control” shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.

(d) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause or for death, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.

(f) Disability. “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employers.

(g) Good Reason. Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive following a Change in
Control based on the occurrence of any of the following events:

(i) (A) a material diminution in the Executive’s base compensation as in effect
immediately prior to the date of the Change in Control or as the same may be
increased from time to time thereafter, (B) a material diminution in the
Executive’s authority, duties or responsibilities as in effect immediately prior
to the Change in Control, or (C) a material diminution in the authority, duties
or responsibilities of the officer (as in effect immediately prior to the date
of the Change in Control) to whom the Executive is required to report
immediately prior to the Change in Control,

(ii) any material breach of this Agreement by the Employers, or

(iii) any material change in the geographic location at which the Executive must
perform his services under this Agreement immediately prior to the Change in
Control;

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received

 

2



--------------------------------------------------------------------------------

the written notice from the Executive. If the Employers remedy the condition
within such thirty (30) day cure period, then no Good Reason shall be deemed to
exist with respect to such condition. If the Employers do not remedy the
condition within such thirty (30) day cure period, then the Executive may
deliver a Notice of Termination for Good Reason at any time within sixty
(60) days following the expiration of such cure period.

(h) IRS. “IRS” shall mean the Internal Revenue Service.

(i) Notice of Termination. Any purported termination of the Executive’s
employment by the Employers for Cause, Disability or Retirement or by the
Executive for Good Reason shall be communicated by a written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the Employers’ termination of the Executive’s employment
for Cause or for death, which shall be effective immediately, and (iv) is given
in the manner specified in Section 7 hereof.

(j) Retirement. “Retirement” shall mean voluntary termination by the Executive
in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.

2. Benefits Upon Termination. If the Executive’s employment by the Employers
shall be terminated concurrently with or within twenty-four (24) months
subsequent to a Change in Control by (i) the Employers other than for Cause,
Disability or Retirement or as a result of the Executive’s death, or (ii) the
Executive for Good Reason, then the Employers shall, subject to the provisions
of Section 3 hereof, if applicable:

(a) pay to the Executive, in a lump sum as of the Date of Termination, a cash
amount equal to two times the Executive’s Annual Compensation;

(b) maintain and provide for a period ending at the earlier of (i) twenty-four
(24) months after the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (b)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident insurance, and disability insurance in which the Executive
was participating immediately prior to the Date of Termination, in each case
subject to Section 2 below; provided that any insurance premiums payable by the
Employers or any successors pursuant to this Section 2(b) shall be payable at
such times and in such amounts (except that the Employers shall also pay any
employee portion of the premiums) as if the Executive was still an employee of
the Employers, subject to any increases in such amounts imposed by the insurance
company or COBRA, and the amount of insurance premiums required to be paid by
the Employers in any taxable year shall not affect the amount of insurance
premiums required to be paid by the Employers in any other taxable year;

 

3



--------------------------------------------------------------------------------

(c) in the event that the continued participation of the Executive in any group
insurance plan as provided in Section 2(b) is barred or would trigger the
payment of an excise tax under Section 4980D of the Code, or during the period
set forth in Section 2(b) any such group insurance plan is discontinued, then
the Bank shall at its election either (i) arrange to provide the Executive with
alternative benefits substantially similar to those which the Executive was
entitled to receive under such group insurance plans immediately prior to the
Date of Termination, provided that the alternative benefits do not trigger the
payment of an excise tax under Section 4980D of the Code, or (ii) pay to the
Executive within 10 business days following the Date of Termination (or within
10 business days following the discontinuation of the benefits if later) a lump
sum cash amount equal to the projected cost to the Bank of providing continued
coverage to the Executive until the two-year anniversary of the Date of
Termination, with the projected cost to be based on the costs being incurred
immediately prior to the Date of Termination (or the discontinuation of the
benefits if later), as increased by 10% each year; and

(d) pay to the Executive, in a lump sum within thirty (30) days following the
Date of Termination, a cash amount equal to the projected cost to the Employers
of providing benefits to the Executive for a period of twenty-four (24) months
pursuant to any other employee benefit plans, programs or arrangements offered
by the Employers in which the Executive was entitled to participate immediately
prior to the Date of Termination (other than retirement plans, stock
compensation plans or cash compensation plans of the Employers), with the
projected cost to the Employers to be based on the costs incurred for the
calendar year immediately preceding the year in which the Date of Termination
occurs and with any automobile-related costs to exclude any depreciation on
Bank-owned automobiles.

(e) The payment to the Executive hereunder shall be paid by the Corporation and
the Bank in the same proportion as the time and services actually expended by
the Executive on behalf of each respective Employer, and no payments shall be
duplicated.

(f) Notwithstanding any other provision contained in this Agreement, if the time
period for making any cash payment under this Section 2 commences in one
calendar year and ends in the succeeding calendar year, then the payment shall
not be paid until the succeeding calendar year.

3. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 2 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers, would constitute a “parachute payment” under Section 280G of the
Code, then the payments and benefits pursuant to Section 2 hereof shall be
reduced by the minimum amount necessary to result in no portion of the payments
and benefits under Section 2 being non-deductible to either of the Employers
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. If the payments and benefits under Section 2 are
required to be reduced, the cash severance shall be reduced first, followed by a
reduction in the fringe benefits. The determination of any reduction in the
payments and benefits to be made pursuant to Section 2

 

4



--------------------------------------------------------------------------------

shall be based upon the opinion of independent tax counsel selected by the
Employers and paid for by the Employers. Such counsel shall promptly prepare the
foregoing opinion, but in no event later than thirty (30) days from the Date of
Termination, and may use such actuaries as such counsel deems necessary or
advisable for the purpose. Nothing contained in this Section 3 shall result in a
reduction of any payments or benefits to which the Executive may be entitled
upon termination of employment other than pursuant to Section 2 hereof, or a
reduction in the payments and benefits specified in Section 2 below zero.

4. Mitigation; Exclusivity of Benefits.

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Section 2(b) above.

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.

5. Withholding. All payments required to be made by the Employers hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.

6. Assignability. The Employers may assign this Agreement and their rights
hereunder in whole, but not in part, to any corporation, bank or other entity
with or into which the Employers may hereafter merge or consolidate or to which
the Employers may transfer all or substantially all of their respective assets,
if in any such case said corporation, bank or other entity shall by operation of
law or expressly in writing assume all obligations of the Employers hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or their rights hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.

7. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Employers:    President and Chief Executive Officer       ESB Financial
Corporation and ESB Bank       600 Lawrence Avenue       Ellwood City,
Pennsylvania 16117    To the Executive:   

 

      At the address last appearing on       the personnel records of the
Employers   

 

5



--------------------------------------------------------------------------------

8. Amendment; Waiver. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or officers as may be specifically
designated by the Boards of Directors of the Employers to sign on their behalf.
No waiver by any party hereto at any time of any breach by any other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. In addition, notwithstanding anything in this Agreement to the contrary,
the Employers may amend in good faith any terms of this Agreement, including
retroactively, in order to comply with Section 409A of the Code.

9. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.

10. Nature of Employment and Obligations.

(a) Nothing contained herein shall be deemed to create other than a terminable
at will employment relationship between the Employers and the Executive, and the
Employers may terminate the Executive’s employment at any time, subject to
providing any payments specified herein in accordance with the terms hereof.

(b) Nothing contained herein shall create or require the Employers to create a
trust of any kind to fund any benefits which may be payable hereunder, and to
the extent that the Executive acquires a right to receive benefits from the
Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.

11. Term of Agreement. This Agreement shall terminate three (3) years after
December 1, 2012; provided that on or prior to December 1, 2013 and each
subsequent December 1st, the Boards of Directors of the Employers shall consider
(with appropriate corporate documentation thereof, and after taking into account
all relevant factors, including the Executive’s performance as an employee)
renewal of the term of this Agreement for an additional one (1) year, and the
term of this Agreement shall be so extended as of such December 1st unless the
Boards of Directors of the Employers do not approve such renewal and provide
written notice to the Executive, or the Executive gives written notice to the
Employers, at least thirty (30) days prior to such December 1st, of such party’s
or parties’ election not to extend the term beyond its then scheduled expiration
date; and provided further that, notwithstanding the foregoing to the contrary,
this Agreement shall be automatically extended for an additional one (1) year
upon a Change in Control.

12. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

6



--------------------------------------------------------------------------------

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14. Changes in Statutes or Regulations. If any statutory or regulatory provision
referenced herein is subsequently changed or re-numbered, or is replaced by a
separate provision, then the references in this Agreement to such statutory or
regulatory provision shall be deemed to be a reference to such section as
amended, re-numbered or replaced.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same instrument.

16. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the regulations
promulgated thereunder, including 12 C.F.R. Part 359.

17. Entire Agreement. This Agreement embodies the entire agreement between the
Employers and the Executive with respect to the matters agreed to herein. All
prior agreements between the Employers and the Executive with respect to the
matters agreed to herein, including without limitation the Prior Agreement
between the Employers and the Executive, are hereby superseded and shall have no
force or effect.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

Attest:     ESB FINANCIAL CORPORATION

 

    By:  

 

      Charlotte A. Zuschlag       President and Chief Executive Officer Attest:
    ESB BANK

 

    By:  

 

      Charlotte A. Zuschlag       President and Chief Executive Officer Attest:
     

 

    By:  

 

     

 